department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil 408a apr - -t ep k-t3 legend taxpayer a taxpayer b fund f tra x roth_ira y company d firm g year date date amount l amount m dear in a letter dated requested a ruling in which you request relief under sec_301_9100-3 of the procedure and administration regulations the request was supplemented by an e-mail dated you through your authorized representative the following facts and representations support your ruling_request taxpayer a is married to taxpayer b with respect to the tax years relevant to this request for letter_ruling taxpayers a and b filed a joint federal tax_return federal form_1040 during year taxpayers a and b invested in fund f taxpayers a and b suffered losses from their investment in fund f which losses affected their federal adjusted_gross_income with respect to their tax_year said losses were reported on their tax_year federal form_1040 it has been represented that taxpayers a and b investment advisors prior to investing in fund f relied upon the advice of long standing taxpayer a maintained ira x an individual_retirement_arrangement described in sec_408 of the internal_revenue_code the code with company d on or about date taxpayer a converted ira x in the amount of amount l to a roth_ira roth_ira y also with company d at the time of the conversion taxpayers a and b believed their federal adjusted_gross_income for would not exceed the limit found at sec_408a of the code because of the losses they suffered from their investment in fund f subsequent to the to the ira conversion referenced above the internal_revenue_service service began a national audit of fund f on the basis investment in said fund f constituted a tax_shelter transaction taxpayers a and b have been advised by the in the service that it intends to disallow their claimed loss from investing in fund f amount of amount m such disallowance would result in taxpayers a and b having a tax_year adjusted_gross_income that exceeded the limit found in sec_408a of the code which would make taxpayer a ineligible to have made the above referenced conversion of ira x to roth_ira y on or about date the service issued a form_906 settlement adjustment to taxpayers a and b from their investment in fund f their authorized representative that taxpayers a and b the service issues a favorable response to their letter_ruling request it has been asserted on behalf of taxpayers a and b by will settle the fund f loss issue if relating to its proposed denial of their claimed losses stemming taxpayers a and b timely filed their calendar_year joint which return was prepared by firm g federal_income_tax return based on the above you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed months from the date of this ruling letter to recharacterize his roth_ira y to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not to the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 of the regulations describes how a taxpayer makes the election to recharacterize the ira contributions to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary which is relevant to taxpayers a and b that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to the elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when the tax_year that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a was ineligible to convert ira x to roth_ira y since taxpayers a’s and b’s adjusted_gross_income exceeded dollar_figure however taxpayer a believed that he was eligible to convert his ira x to roth_ira y until he discovered otherwise when the service notified him that it proposed to disallow losses shown on his tax_year federal form_1040 at which time the deadline to reconvert roth_ira y toa traditional_ira had passed taxpayers a and b filed this request for sec_301 relief shortly after discovering that taxpayer a was ineligible to convert ira x to roth_ira y calendar_year is not a closed tax_year under the statue of limitations with respect to your request for relief we believe that based on the information submitted and the representations made the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize roth_ira y as a traditional_ira specifically the service has concluded that you have met the requirement of clauses iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section or either the code or regulation which may be applicable thereto this letter assumes that the above iras qualify under either code sec_408 or code sec_408a whichever is relevant at all relevant times it also assumes that only amounts maintained in roth_ira y will be recharacterized and that the amount maintained in roth_ira y which will be recharacterized as a traditional_ira will not exceed amount l the amount originally converted into roth_ira y this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions regarding this ruling please contact id jat - orbyfaxat rely yours si rances v sloan manager employee_plans technical group
